DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 12/29/2020.
Claims(s) 1-20 is/are currently pending.

Drawings
The drawings were received on 12/29/2020.  These drawings are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Examiner’s Comments Regarding Subject Matter Eligibility
The potential abstract ideas of “determining a plurality of network links...”, “determining one or more criteria...”, “determining a score...” and “comparing the score...” and similar limitations are noted in claim 11 are considered as not capable of being performed in the human mind and the claims are therefore considered as eligible subject matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 3, 4, 5, 6, 7, 10, 11, 12, 13, 14, 15, 16, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Justice et al. US 20150375113 in view of Yerrabommanahalli et al. US 20130244723 (hereinafter “Yer”).

As to claim 1:
Justice et al. discloses:
A method comprising:
determining a plurality of network access links associated with a user equipment (UE) device;
(“In one embodiment, assignment manager 680 functions like a clearing house or broker for the bidding transactions. In another embodiment, the bidding takes place between the data centers and the client devices. Assignment manager 680 may only host the market place for bidding, may monitor the bids, determine data centers eligible to bid, or perform similar roles, in some embodiments. In particular, assignment manager 680 may provide the locations of the data centers 641, 642, and 645 to a particular client device 610. Client device 610 then communicates with the data centers to solicit bids based on the game the user of the client device desires to play. Each data center is unaware of what other data centers may be bidding. The client device connects with the winning bidder. In one embodiment, the initial communication with the data centers to solicit bids provides information for determining network criteria, which may alter the bids.”; Justice et al.; 0115)
(“Criteria related to a game or application may include, by way of example and not limitation, information about game bandwidth requirements, minimum frame rate (for example, Halo may require 30 or more frames-per-second (fps), but a game such as black jack would require much less; therefore, Halo has higher bandwidth requirements); latency characteristics of the game, which may include minimum latency requirements; and historical or projected session times for playing the game, which may also be related to the player. In one embodiment, game criteria may be specified in metadata associated with the game or determined historically from data collected over gaming sessions. Criteria related to the network can include, by way of example and not limitation, standard networking information, such as quality of routes (e.g., packet loss, jitter, available bandwidth, etc.); information about network latency, which may be quantified in milliseconds and may also include input latency (e.g., when a user moves a game character to the right, the number of milliseconds it takes to adjust the player to the right on the user's screen); or routing costs considerations such as peak bandwidth costs as may be determined from the 95/5 model. In one embodiment, latency is based at least in part on real-time determined latency and/or historical data including user feedback, such as a star rating, for example. In one embodiment, some network criteria may be determined by sending a test signal or from the communications between client 610, assignment manager 680, and data center 641 including communication to request a session by the client or to provide other criteria to assignment manager 680. In one embodiment, network criteria may be determined from other users or from past sessions with the user (historical information).”; Justice et al.; 0096)
(where
“client device” maps to “UE”,
“routes”/links to data centers/FIG. 6 maps to “plurality of network access links”
“assignment manager 680 may provide the locations of the data centers 641, 642, and 645 to a particular client device 610” maps to “determining...”


determining one or more criteria associated with a request to access a network, wherein the one or more criteria include throughput, resource cost, latency, or...;
(where
“request a session by the client” maps to “request”,
FIG. 6 illustrates “network”
“criteria related to the network” maps to “one or more criteria”
“available bandwidth” maps to “throughput”,
“routing costs”/”peak bandwidth costs” maps to “resource cost”,
“network latency”/”input latency” maps to “latency”

determining a score for each of the plurality of network access links with respect to the one or more criteria, wherein the score is based on historical data related to the one or more criteria;
(“In one embodiment, a score card is generated for each of the candidate data centers. The score card may include a single score for the data center or a set of scores for various criteria (such as scores for cost of power, average user experience rating, bandwidth, capacity, or the like). The score card may be received by assignment manager 680 and used for determining an assignment. In the case of a set of scores on the score card, assignment manager 680 may use a subset of the scores, in some instances. For example, in the case of a premium-subscription user, using the score card, the assignment manager may consider only the average user experience rating and assign the user to a data center with high average user-experience ratings. Score cards may be generated initially based on received criteria, including historical data, and may be updated during and following user sessions. For example, as historical criteria of user experience with a data center changes, a score card scoring user experience of the data center can be updated. In one embodiment, score cards are stored on storage 685.”; Justice et al.; 0108)
(where
“Score cards may be generated initially based on received criteria, including historical data, and may be updated during and following user sessions.”/”In one embodiment, a score card is generated for each of the candidate data centers. The score card may include a single score for the data center or a set of scores for various criteria (such as scores for cost of power, average user experience rating, bandwidth, capacity, or the like)” Maps to “determining a score for each of the plurality of network access links with respect to the one or more criteria, wherein the score is based on historical data related to the one or more criteria”, where “generated” maps to “determining” “score cards”/”single score” maps to “score”, “based on...historical data” maps to “based on historical data”, “received criteria” maps to “related to the one or more criteria”

comparing the score for each of the plurality of network access links with the one or more criteria associated with the request to access the network; and
(“In one embodiment, a bid comprises a set of scores; for example, a data center's bid may include a user-speed score (e.g., a number such as “1000” or “fast”), an operational-cost score representing the cost to support the user (e.g., “high” or a number such as “1000,” if it costs more because the data center is located in the south and it's hotter or power is more expensive at this location), a capacity score (based on availability or projected availability), a user-experience score (based on past user feedback, for example), and the like. Based on the particular needs of the user, a winning bidder is determined. For example, where the user is a premium subscriber, operational costs may be ignored, but a user-speed score may be relied on to determine the winning bidder. Similarly, for a user playing Halo or a game with low tolerance for latency, user speed may be more important than other parts of the bid.”; Justice et al.; 0114)
(where
“In one embodiment, a bid comprises a set of scores; for example, a data center's bid may include a user-speed score (e.g., a number such as “1000” or “fast”), an operational-cost score representing the cost to support the user (e.g., “high” or a number such as “1000,” if it costs more because the data center is located in the south and it's hotter or power is more expensive at this location), a capacity score (based on availability or projected availability), a user-experience score (based on past user feedback, for example), and the like. Based on the particular needs of the user, a winning bidder is determined”/”a user-speed score may be relied on to determine the winning bidder”/“request a session by the client” maps to " comparing the score for each of the plurality of network access links with the one or more criteria associated with the request to access the network”, where “Based on the particular needs of the user, a winning bidder is determined”/”a user-speed score may be relied on to determine the winning bidder” maps to “comparing the score”, links to “Data Centers”/FIG. 6 maps to “plurality of network access links”, “cost”/”speed” maps to “one or more criteria”, “request a session by the client” maps to “associated with the request”

selecting, based on the comparing, one of the plurality of network access links for an application to use to communicate with the network.
(where
“Based on the particular needs of the user, a winning bidder is determined”/”a user-speed score may be relied on to determine the winning bidder”/“for a user playing Halo or a game with low tolerance for latency, user speed may be more important than other parts of the bid” maps to “selecting, based on the comparing, one of the plurality of network access links for an application to use to communicate with the network”, where “winning bidder” maps to “selecting”, “based on” maps to “based on the comparing”, “Halo” maps to “application to use to communicate with the network”, “Data Centers”/FIG. 6 maps to “plurality of network access links”
      	
	Justice et al. teaches a client requesting access to a network where the access request includes criteria needed for the access, where historical scoring is used to determining a winning data center and its associated communication links for an application to communicate with the winning data center.
      
Justice et al. as described above does not explicitly teach:
signal strength

However, Yer further teaches a last network connection/minimum signal strength capability which includes:
signal strength
(“Multi-network enabled wireless apparatus configured to search for a network connection, the apparatus comprising: a plurality of wireless interfaces; and computerized logic in data communication with the plurality of interfaces, the logic configured to cause the apparatus to: identify information relating to a previously active network connection; determine a search behavior based on the previously active connection, the search behavior comprising a single-network search mode; and execute the search behavior.”; Yer; claim 1)
(“The apparatus of claim 1, wherein the previously active network is selected from the group consisting of: (i) a last network connection established by the device and used to transfer amount of data in excess of a minimum data transfer size; and (ii) a last network connection established by the device and characterized by a receive signal strength in excess of a minimum signal strength parameter.”; Yer; claim 3)
(where
“minimum signal strength” maps to “signal strength”
      
	Yer teaches an apparatus selecting a network based on previous minimum data transfer size of an associated previous network connection and a receive signal strength in excess of a minimum signal strength parameter.
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the last network connection/minimum signal strength capability of Yer into Justice et al. By modifying the score processing of Justice et al. to include the last network connection/minimum signal strength capability as taught by the apparatus of Yer, the benefits of efficient resource utilization (Justice et al.; 0020) with improved search time (Yer; Abstract) are achieved.

As to claim 2:
Justice et al. discloses:
	wherein the application is a first application, the request to access the network is a first request, the one or more criteria is a first set of one or more criteria associated with the first application, and the one of the plurality of network access links is a first one of the plurality of network access links, the method further comprising:

determining a second set of one or more criteria associated with a second request to access the network, wherein the second set of one or more criteria include throughput, financial cost, latency, or ...;
comparing the score for each of the plurality of network access links with the second set of one or more criteria; and
selecting, based on the comparing, a second one of the plurality of network access links for a second application to use to communicate with the network.
(“Criteria related to a game or application may include, by way of example and not limitation, information about game bandwidth requirements, minimum frame rate (for example, Halo may require 30 or more frames-per-second (fps), but a game such as black jack would require much less; therefore, Halo has higher bandwidth requirements); latency characteristics of the game, which may include minimum latency requirements; and historical or projected session times for playing the game, which may also be related to the player. In one embodiment, game criteria may be specified in metadata associated with the game or determined historically from data collected over gaming sessions. Criteria related to the network can include, by way of example and not limitation, standard networking information, such as quality of routes (e.g., packet loss, jitter, available bandwidth, etc.); information about network latency, which may be quantified in milliseconds and may also include input latency (e.g., when a user moves a game character to the right, the number of milliseconds it takes to adjust the player to the right on the user's screen); or routing costs considerations such as peak bandwidth costs as may be determined from the 95/5 model. In one embodiment, latency is based at least in part on real-time determined latency and/or historical data including user feedback, such as a star rating, for example. In one embodiment, some network criteria may be determined by sending a test signal or from the communications between client 610, assignment manager 680, and data center 641 including communication to request a session by the client or to provide other criteria to assignment manager 680. In one embodiment, network criteria may be determined from other users or from past sessions with the user (historical information).”; Justice et al.; 0096)
(“As described previously, assignment manager 680 assigns a client device 610 to a particular data center and server based on criteria representing real-time, historic, or projected metrics relating to the game, client device 610, network 630, and the data centers. By way of example and not limitation, criteria related to the data centers may include information related to: load levels; temperature and cooling distribution; power or energy usage, which may include the cost of electricity or power distribution (including reactive power usage)”; Justice et al.; 0094)
(“In some embodiments, scoring component 670 scores a subset of the criteria with a degree of weighting based on a business desire. For example, if, based on the criteria, it is determined that the user is a premium subscriber, then certain other criteria (such as cooling or energy-related costs) may be weighted less than criteria such as bandwidth, because it is desired to provide a premium experience to the paying user. Similarly, in some cases, a poorer user experience may be acceptable, because the user is a free user.”; Justice et al.; 0103)
(“In one embodiment, a score card is generated for each of the candidate data centers. The score card may include a single score for the data center or a set of scores for various criteria (such as scores for cost of power, average user experience rating, bandwidth, capacity, or the like).”; Justice et al.; 0108)

Justice et al. as described above does not explicitly teach:
signal strength

However, Yer further teaches a last network connection/minimum signal strength capability which includes:
signal strength
(“Multi-network enabled wireless apparatus configured to search for a network connection, the apparatus comprising: a plurality of wireless interfaces; and computerized logic in data communication with the plurality of interfaces, the logic configured to cause the apparatus to: identify information relating to a previously active network connection; determine a search behavior based on the previously active connection, the search behavior comprising a single-network search mode; and execute the search behavior.”; Yer; claim 1)
(“The apparatus of claim 1, wherein the previously active network is selected from the group consisting of: (i) a last network connection established by the device and used to transfer amount of data in excess of a minimum data transfer size; and (ii) a last network connection established by the device and characterized by a receive signal strength in excess of a minimum signal strength parameter.”; Yer; claim 3)
(where
“minimum signal strength” maps to “signal strength”
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the last network connection/minimum signal strength capability of Yer into Justice et al. By modifying the score processing of Justice et al. to include the last network connection/minimum signal strength capability as taught by the apparatus of Yer, the benefits of efficient resource utilization (Justice et al.; 0020) with improved search time (Yer; Abstract) are achieved.

As to claim 3:
Justice et al. discloses:
	receiving, from the first application, the first request to access the network, wherein the first request includes the first set of one or more criteria; and
 receiving, from the second application, the second request to access the network, wherein the second request includes the second set of one or more criteria. 
(“Criteria related to a game or application may include, by way of example and not limitation, information about game bandwidth requirements, minimum frame rate (for example, Halo may require 30 or more frames-per-second (fps), but a game such as black jack would require much less; therefore, Halo has higher bandwidth requirements); latency characteristics of the game, which may include minimum latency requirements; and historical or projected session times for playing the game, which may also be related to the player. In one embodiment, game criteria may be specified in metadata associated with the game or determined historically from data collected over gaming sessions. Criteria related to the network can include, by way of example and not limitation, standard networking information, such as quality of routes (e.g., packet loss, jitter, available bandwidth, etc.); information about network latency, which may be quantified in milliseconds and may also include input latency (e.g., when a user moves a game character to the right, the number of milliseconds it takes to adjust the player to the right on the user's screen); or routing costs considerations such as peak bandwidth costs as may be determined from the 95/5 model. In one embodiment, latency is based at least in part on real-time determined latency and/or historical data including user feedback, such as a star rating, for example. In one embodiment, some network criteria may be determined by sending a test signal or from the communications between client 610, assignment manager 680, and data center 641 including communication to request a session by the client or to provide other criteria to assignment manager 680. In one embodiment, network criteria may be determined from other users or from past sessions with the user (historical information).”; Justice et al.; 0096)
(“As described previously, assignment manager 680 assigns a client device 610 to a particular data center and server based on criteria representing real-time, historic, or projected metrics relating to the game, client device 610, network 630, and the data centers. By way of example and not limitation, criteria related to the data centers may include information related to: load levels; temperature and cooling distribution; power or energy usage, which may include the cost of electricity or power distribution (including reactive power usage)”; Justice et al.; 0094)
(“In some embodiments, scoring component 670 scores a subset of the criteria with a degree of weighting based on a business desire. For example, if, based on the criteria, it is determined that the user is a premium subscriber, then certain other criteria (such as cooling or energy-related costs) may be weighted less than criteria such as bandwidth, because it is desired to provide a premium experience to the paying user. Similarly, in some cases, a poorer user experience may be acceptable, because the user is a free user.”; Justice et al.; 0103)
(“In one embodiment, a score card is generated for each of the candidate data centers. The score card may include a single score for the data center or a set of scores for various criteria (such as scores for cost of power, average user experience rating, bandwidth, capacity, or the like).”; Justice et al.; 0108)

As to claim 4:
Justice et al. discloses:
	wherein the first application accesses the network using the first one of the plurality of network access links; and wherein the second application accesses the network using the second one of the plurality of network access links at a same time that the first application accesses the network using the first one of the plurality of network access links.
	(“In another example, suppose requests for bids are received from two players in the same approximate location; one of the players wants to play Halo and the other player wants to play blackjack. Each of the available data centers may submit a bid. One of these data centers may bid very high for the Halo player because it is too far away and the user experience would likely be poor. That same data center may provide a lower bid for black jack because the black jack game can tolerate a higher latency, which may occur due to the greater distance of the data center from the black jack player. The user quality for black jack would still be acceptable.”; Justice et al.; 0113)

As to claim 5:
Justice et al. discloses:
sending, to the application, an identification of the one of the plurality of network access links selected based on the comparing.
(“Assignment manager 680 includes a scoring component 670, an allocation component 690, and storage 685. Allocation component 690 allocates a client device 610 to a data center 641 based on the result of an allocation algorithm or similar analysis (such as the score) provided by scoring component 670. In one embodiment, allocation component 690 facilitates establishing a communication session between client device 610 and data center 641, for example, by providing the address of the matched data center and server to the client device 610. In one embodiment, allocation component 690 functions as a broker between client device 610 and data center 641 to set up a session. In some embodiments, allocation component 690 tracks current allocations or receives information about current allocations from data centers and provides the information to scoring component 670 for reallocation.”; Justice et al.; 0099)
(“The operating environment 320 may be provided by an operating system that manages the hardware and provides services to applications running on the game client 310. The operating environment may allocate client resources to different applications as part of game and communication functions.”; Justice et al.; 0044)

As to claim 6:
Justice et al. discloses:
determining a current location of the UE device and determining a current time; and 
predicting the score based on the current location and the current time.
(“Various embodiments of the invention which relate to determining a score associated with a data center may be used as a decision maker for many situation. The situations described above are only examples, and it is contemplated that embodiments can include application of the scores for other purposes. For example, in one embodiment, data center scores are used for providing feedback into a content management system, which may be used for affecting the distribution of content to the scored data centers. Additional examples of applications for the scores include the decision of where to build new data centers and data center management decisions, such as maintenance and upgrades. In another example, the scores may be used for facilitating derailing of a user. In particular, if a user is connecting and the cost for the user, at that time, is too high, then the user may be derailed, such as by offering the user a real time promotion that changes the behavior of the user so that the user does not try to connect at that time. For example, the user may be offered a free movie or a game demo for another game, if they choose to watch or play it right then. The derailment function may be based on calculating a real time value of how much we want the customer right now.”; Justice et al.; 0134)
(“Accordingly, in one embodiment, an allocation algorithm or other analysis of the one or more criteria is used to determine resource-efficient allocation of the client devices to data centers and servers of the data centers. For example, in one embodiment, the algorithm determines a score of the available data centers, and a client device is assigned to a data center and server based on its score. Further, in one embodiment, a bidding process may be utilized wherein the client device is matched to a data center, and/or a server of a data center, based in part on bids received from the data centers. For example, a data center with higher projected availability, cheaper power, and more efficient network-resource usage may provide a higher bid for a particular user; while a data center that is nearly full from servicing other users, located far from the user, in the South in the summer (potentially hotter), may provide a lower bid and thus be less likely to be allocated the user's client device. The client device of the user is thus likely to be connected to a data center in a manner that optimizes efficient usage of resources while still providing a satisfactory experience for the user. Although in some cases the user may not be provided the best experience possible, the user is nevertheless likely to be provided an experience sufficient for the particular session that minimizes costs and balances the resource needs of the system. Embodiments of the invention facilitate achieving a maximum user experience among all users while balancing costs and use of resources to provide those experiences.”; Justice et al.; 0021)
(“In some embodiments, initial scores are determined based on historical observation. For example, after the allocation algorithm pairs a client device with a data center and/or server of the data center, data from the particular session is collected and stored. This historical data then may be used for future decision making by training or refining the allocation algorithm. For example, in one embodiment, each criteria used for scoring may be weighted initially based on historical data, such as an expected cost for supporting the candidate user, or based on historical information from the user or other similar users. Further, in some embodiments, the criteria then may be weighted based on other conditions or considerations. By way of example and not limitation, whether it is particularly hotter at one data center (and thus the cost is expected to be greater), whether it is a holiday (and thus more users are expected), whether it is known that a particular data center (or server of a data center) will be undergoing maintenance, whether the game (or application) is a multi-player game and the locations of the other players are known. For example, for a multi-player game with a player in New York and a player in Seattle, it may be desirable to assign them to a server in Chicago, so that both will experience similar network latency levels.”; Justice et al.; 0107)
(“At a step 730, based on the first and second sets of criteria, a score is determined for each data center. In one embodiment, the score may be determined by a scoring component, such as described in connection to FIG. 6. In one embodiment, scores are determined for each data center and correspond to a potential matching between the data center and the client device. (In other words, the scores are specific to the data center and client device.) In one embodiment, scores are determined for each data center based on the subset of criteria for that data center and the first set of criteria. For example, where the first set of criteria includes information about a game indicating that the game has low tolerance for latency and the user is a premium user, and a subset of criteria for a data center indicates that the data center has poor bandwidth, limited capacity, and is located far from the user, then that particular data center may receive a lower score. In some embodiments, scores for the data centers are determined as described in connection to FIG. 6.”; Justice et al.; 0122)

As to claim 7:
Justice et al. discloses:
	determining the one or more criteria includes determining criteria specified in a quality-of-service agreement or service-level agreement.
	(“The player profile data store 344 may work in conjunction with the connection manager 342 to build and store player information. Part of the player profile may comprise demographic and financial information such as a player's name, address and credit card information or other mechanism for paying for or purchasing games and experiences provided by the game service, as well as a subscription level or tier information; for example, data indicating whether the player is premium subscriber or is a trial user.”; Justice et al.; 0050)
	(“Criteria related to the user can include, by way of example and not limitation, user subscription level (for example, a premium subscribing user vs. a free user or a trial user, or whether the user is a customer of a subscribing service or company); usage history, such as average session time (for example, does this player usually play fifteen minute matches or 7 hour sessions); gaming experience quality, which may vary based on the game or user-provided feedback (including feedback from other users); or geographic location, including location with respect to other users in the same session of a multi-user game or application. Criteria related to a client device 610 may include, by way of example and not limitation, information about the client device such as its operating system and version, hardware specifications or available resources such as processing capability, and network conditions associated with the client device, such as available bandwidth and latency.”; Justice et al.; 0095)

As to claim 10:
Justice et al. discloses:
wherein the request to access the network is a first request, the one or more criteria is a first set of one or more criteria associated with a first function of the application, and the one of the plurality of network access links is a first one of the plurality of network access links, the method further comprising:
determining a second set of one or more criteria associated with a second function of the application, wherein the second set of one or more criteria include throughput, financial cost, latency, or ...;
comparing the score for each of the plurality of network access links with the second set of one or more criteria; and
selecting, based on the comparing, a second one of the plurality of network access links for the second function to use to communicate with the network.
(“Criteria related to a game or application may include, by way of example and not limitation, information about game bandwidth requirements, minimum frame rate (for example, Halo may require 30 or more frames-per-second (fps), but a game such as black jack would require much less; therefore, Halo has higher bandwidth requirements); latency characteristics of the game, which may include minimum latency requirements; and historical or projected session times for playing the game, which may also be related to the player. In one embodiment, game criteria may be specified in metadata associated with the game or determined historically from data collected over gaming sessions. Criteria related to the network can include, by way of example and not limitation, standard networking information, such as quality of routes (e.g., packet loss, jitter, available bandwidth, etc.); information about network latency, which may be quantified in milliseconds and may also include input latency (e.g., when a user moves a game character to the right, the number of milliseconds it takes to adjust the player to the right on the user's screen); or routing costs considerations such as peak bandwidth costs as may be determined from the 95/5 model. In one embodiment, latency is based at least in part on real-time determined latency and/or historical data including user feedback, such as a star rating, for example. In one embodiment, some network criteria may be determined by sending a test signal or from the communications between client 610, assignment manager 680, and data center 641 including communication to request a session by the client or to provide other criteria to assignment manager 680. In one embodiment, network criteria may be determined from other users or from past sessions with the user (historical information).”; Justice et al.; 0096)
(“As described previously, assignment manager 680 assigns a client device 610 to a particular data center and server based on criteria representing real-time, historic, or projected metrics relating to the game, client device 610, network 630, and the data centers. By way of example and not limitation, criteria related to the data centers may include information related to: load levels; temperature and cooling distribution; power or energy usage, which may include the cost of electricity or power distribution (including reactive power usage)”; Justice et al.; 0094)
(“In some embodiments, scoring component 670 scores a subset of the criteria with a degree of weighting based on a business desire. For example, if, based on the criteria, it is determined that the user is a premium subscriber, then certain other criteria (such as cooling or energy-related costs) may be weighted less than criteria such as bandwidth, because it is desired to provide a premium experience to the paying user. Similarly, in some cases, a poorer user experience may be acceptable, because the user is a free user.”; Justice et al.; 0103)
(“In one embodiment, a score card is generated for each of the candidate data centers. The score card may include a single score for the data center or a set of scores for various criteria (such as scores for cost of power, average user experience rating, bandwidth, capacity, or the like).”; Justice et al.; 0108)
(“Various embodiments of the invention which relate to determining a score associated with a data center may be used as a decision maker for many situation. The situations described above are only examples, and it is contemplated that embodiments can include application of the scores for other purposes. For example, in one embodiment, data center scores are used for providing feedback into a content management system, which may be used for affecting the distribution of content to the scored data centers. Additional examples of applications for the scores include the decision of where to build new data centers and data center management decisions, such as maintenance and upgrades. In another example, the scores may be used for facilitating derailing of a user. In particular, if a user is connecting and the cost for the user, at that time, is too high, then the user may be derailed, such as by offering the user a real time promotion that changes the behavior of the user so that the user does not try to connect at that time. For example, the user may be offered a free movie or a game demo for another game, if they choose to watch or play it right then. The derailment function may be based on calculating a real time value of how much we want the customer right now.”; Justice et al.; 0134)
(“In some embodiments, scoring component 670 determines which criteria to use, which may be based on business desires or other criteria. For example, suppose the game which the player desires to play is single-player black jack, which has a high latency tolerance. Using these criteria, scoring component 670 may bias bandwidth criteria of candidate data centers and assign this player's client device to the data center with poor bandwidth (which could be on the other side of the world). (Additionally, based on the game criteria of black jack, the client device could be designated as being a candidate for transfer to another data center during a session, if needed, because of the high latency tolerance of the game.)”); Justice et al.; 0104
      
Justice et al. as described above does not explicitly teach:
signal strength

However, Yer further teaches a last network connection/minimum signal strength capability which includes:
signal strength
(“Multi-network enabled wireless apparatus configured to search for a network connection, the apparatus comprising: a plurality of wireless interfaces; and computerized logic in data communication with the plurality of interfaces, the logic configured to cause the apparatus to: identify information relating to a previously active network connection; determine a search behavior based on the previously active connection, the search behavior comprising a single-network search mode; and execute the search behavior.”; Yer; claim 1)
(“The apparatus of claim 1, wherein the previously active network is selected from the group consisting of: (i) a last network connection established by the device and used to transfer amount of data in excess of a minimum data transfer size; and (ii) a last network connection established by the device and characterized by a receive signal strength in excess of a minimum signal strength parameter.”; Yer; claim 3)
(where
“minimum signal strength” maps to “signal strength”
            
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the last network connection/minimum signal strength capability of Yer into Justice et al. By modifying the score processing of Justice et al. to include the last network connection/minimum signal strength capability as taught by the apparatus of Yer, the benefits of efficient resource utilization (Justice et al.; 0020) with improved search time (Yer; Abstract) are achieved.


As to claim 11:
Justice et al. discloses:
A device comprising:
a transceiver to send and receive data through a plurality of network access links associated with a user equipment (UE) device;
a processor configured to:
determine one or more criteria associated with a request to access a network, wherein the one or more criteria include throughput, resource cost, latency, or ...;
(“In one embodiment, assignment manager 680 functions like a clearing house or broker for the bidding transactions. In another embodiment, the bidding takes place between the data centers and the client devices. Assignment manager 680 may only host the market place for bidding, may monitor the bids, determine data centers eligible to bid, or perform similar roles, in some embodiments. In particular, assignment manager 680 may provide the locations of the data centers 641, 642, and 645 to a particular client device 610. Client device 610 then communicates with the data centers to solicit bids based on the game the user of the client device desires to play. Each data center is unaware of what other data centers may be bidding. The client device connects with the winning bidder. In one embodiment, the initial communication with the data centers to solicit bids provides information for determining network criteria, which may alter the bids.”; Justice et al.; 0115)
(“Criteria related to a game or application may include, by way of example and not limitation, information about game bandwidth requirements, minimum frame rate (for example, Halo may require 30 or more frames-per-second (fps), but a game such as black jack would require much less; therefore, Halo has higher bandwidth requirements); latency characteristics of the game, which may include minimum latency requirements; and historical or projected session times for playing the game, which may also be related to the player. In one embodiment, game criteria may be specified in metadata associated with the game or determined historically from data collected over gaming sessions. Criteria related to the network can include, by way of example and not limitation, standard networking information, such as quality of routes (e.g., packet loss, jitter, available bandwidth, etc.); information about network latency, which may be quantified in milliseconds and may also include input latency (e.g., when a user moves a game character to the right, the number of milliseconds it takes to adjust the player to the right on the user's screen); or routing costs considerations such as peak bandwidth costs as may be determined from the 95/5 model. In one embodiment, latency is based at least in part on real-time determined latency and/or historical data including user feedback, such as a star rating, for example. In one embodiment, some network criteria may be determined by sending a test signal or from the communications between client 610, assignment manager 680, and data center 641 including communication to request a session by the client or to provide other criteria to assignment manager 680. In one embodiment, network criteria may be determined from other users or from past sessions with the user (historical information).”; Justice et al.; 0096)
(where
See FIG. 1 for “processor”, etc.
“client device” maps to “UE”,
“routes”/links to data centers/FIG. 6 maps to “plurality of network access links”
“assignment manager 680 may provide the locations of the data centers 641, 642, and 645 to a particular client device 610” maps to “determining...”

determining one or more criteria associated with a request to access a network, wherein the one or more criteria include throughput, resource cost, latency, or...;
(where
“request a session by the client” maps to “request”,
FIG. 6 illustrates “network”
“criteria related to the network” maps to “one or more criteria”
“available bandwidth” maps to “throughput”,
“routing costs”/”peak bandwidth costs” maps to “resource cost”,
“network latency”/”input latency” maps to “latency”

determine a score for each of the plurality of network access links with respect to the one or more criteria, wherein the score is based on historical data related the one or more criteria;
(“In one embodiment, a score card is generated for each of the candidate data centers. The score card may include a single score for the data center or a set of scores for various criteria (such as scores for cost of power, average user experience rating, bandwidth, capacity, or the like). The score card may be received by assignment manager 680 and used for determining an assignment. In the case of a set of scores on the score card, assignment manager 680 may use a subset of the scores, in some instances. For example, in the case of a premium-subscription user, using the score card, the assignment manager may consider only the average user experience rating and assign the user to a data center with high average user-experience ratings. Score cards may be generated initially based on received criteria, including historical data, and may be updated during and following user sessions. For example, as historical criteria of user experience with a data center changes, a score card scoring user experience of the data center can be updated. In one embodiment, score cards are stored on storage 685.”; Justice et al.; 0108)
(where
“Score cards may be generated initially based on received criteria, including historical data, and may be updated during and following user sessions.”/”In one embodiment, a score card is generated for each of the candidate data centers. The score card may include a single score for the data center or a set of scores for various criteria (such as scores for cost of power, average user experience rating, bandwidth, capacity, or the like)” Maps to “determining a score for each of the plurality of network access links with respect to the one or more criteria, wherein the score is based on historical data related to the one or more criteria”, where “generated” maps to “determining” “score cards”/”single score” maps to “score”, “based on...historical data” maps to “based on historical data”, “received criteria” maps to “related to the one or more criteria”

compare the score for each of the plurality of network access links with the one or more criteria associated with the request to access the network; and
(“In one embodiment, a bid comprises a set of scores; for example, a data center's bid may include a user-speed score (e.g., a number such as “1000” or “fast”), an operational-cost score representing the cost to support the user (e.g., “high” or a number such as “1000,” if it costs more because the data center is located in the south and it's hotter or power is more expensive at this location), a capacity score (based on availability or projected availability), a user-experience score (based on past user feedback, for example), and the like. Based on the particular needs of the user, a winning bidder is determined. For example, where the user is a premium subscriber, operational costs may be ignored, but a user-speed score may be relied on to determine the winning bidder. Similarly, for a user playing Halo or a game with low tolerance for latency, user speed may be more important than other parts of the bid.”; Justice et al.; 0114)
(where
“In one embodiment, a bid comprises a set of scores; for example, a data center's bid may include a user-speed score (e.g., a number such as “1000” or “fast”), an operational-cost score representing the cost to support the user (e.g., “high” or a number such as “1000,” if it costs more because the data center is located in the south and it's hotter or power is more expensive at this location), a capacity score (based on availability or projected availability), a user-experience score (based on past user feedback, for example), and the like. Based on the particular needs of the user, a winning bidder is determined”/”a user-speed score may be relied on to determine the winning bidder”/“request a session by the client” maps to " comparing the score for each of the plurality of network access links with the one or more criteria associated with the request to access the network”, where “Based on the particular needs of the user, a winning bidder is determined”/”a user-speed score may be relied on to determine the winning bidder” maps to “comparing the score”, links to “Data Centers”/FIG. 6 maps to “plurality of network access links”, “cost”/”speed” maps to “one or more criteria”, “request a session by the client” maps to “associated with the request”

select, based on the comparing, one of the plurality of network access links for an application to use to communicate with the network.
(where
“Based on the particular needs of the user, a winning bidder is determined”/”a user-speed score may be relied on to determine the winning bidder”/“for a user playing Halo or a game with low tolerance for latency, user speed may be more important than other parts of the bid” maps to “selecting, based on the comparing, one of the plurality of network access links for an application to use to communicate with the network”, where “winning bidder” maps to “selecting”, “based on” maps to “based on the comparing”, “Halo” maps to “application to use to communicate with the network”, “Data Centers”/FIG. 6 maps to “plurality of network access links”
      	
	Justice et al. teaches a client requesting access to a network where the access request includes criteria needed for the access, where historical scoring is used to determining a winning data center and its associated communication links for an application to communicate with the winning data center.
      
Justice et al. as described above does not explicitly teach:
signal strength

However, Yer further teaches a last network connection/minimum signal strength capability which includes:
signal strength
(“Multi-network enabled wireless apparatus configured to search for a network connection, the apparatus comprising: a plurality of wireless interfaces; and computerized logic in data communication with the plurality of interfaces, the logic configured to cause the apparatus to: identify information relating to a previously active network connection; determine a search behavior based on the previously active connection, the search behavior comprising a single-network search mode; and execute the search behavior.”; Yer; claim 1)
(“The apparatus of claim 1, wherein the previously active network is selected from the group consisting of: (i) a last network connection established by the device and used to transfer amount of data in excess of a minimum data transfer size; and (ii) a last network connection established by the device and characterized by a receive signal strength in excess of a minimum signal strength parameter.”; Yer; claim 3)
(where
“minimum signal strength” maps to “signal strength”
      
	Yer teaches an apparatus selecting a network based on previous minimum data transfer size of an associated previous network connection and a receive signal strength in excess of a minimum signal strength parameter.
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the last network connection/minimum signal strength capability of Yer into Justice et al. By modifying the score processing of Justice et al. to include the last network connection/minimum signal strength capability as taught by the apparatus of Yer, the benefits of efficient resource utilization (Justice et al.; 0020) with improved search time (Yer; Abstract) are achieved.

As to claim 12:
Justice et al. discloses:
	wherein the application is a first application, the request to access the network is a first request, the one or more criteria is a first set of one or more criteria associated with the first application, and the one of the plurality of network access links is a first one of the plurality of network access links, the method further comprising:

determining a second set of one or more criteria associated with a second request to access the network, wherein the second set of one or more criteria include throughput, financial cost, latency, or ...;
comparing the score for each of the plurality of network access links with the second set of one or more criteria; and
selecting, based on the comparing, a second one of the plurality of network access links for a second application to use to communicate with the network.
(“Criteria related to a game or application may include, by way of example and not limitation, information about game bandwidth requirements, minimum frame rate (for example, Halo may require 30 or more frames-per-second (fps), but a game such as black jack would require much less; therefore, Halo has higher bandwidth requirements); latency characteristics of the game, which may include minimum latency requirements; and historical or projected session times for playing the game, which may also be related to the player. In one embodiment, game criteria may be specified in metadata associated with the game or determined historically from data collected over gaming sessions. Criteria related to the network can include, by way of example and not limitation, standard networking information, such as quality of routes (e.g., packet loss, jitter, available bandwidth, etc.); information about network latency, which may be quantified in milliseconds and may also include input latency (e.g., when a user moves a game character to the right, the number of milliseconds it takes to adjust the player to the right on the user's screen); or routing costs considerations such as peak bandwidth costs as may be determined from the 95/5 model. In one embodiment, latency is based at least in part on real-time determined latency and/or historical data including user feedback, such as a star rating, for example. In one embodiment, some network criteria may be determined by sending a test signal or from the communications between client 610, assignment manager 680, and data center 641 including communication to request a session by the client or to provide other criteria to assignment manager 680. In one embodiment, network criteria may be determined from other users or from past sessions with the user (historical information).”; Justice et al.; 0096)
(“As described previously, assignment manager 680 assigns a client device 610 to a particular data center and server based on criteria representing real-time, historic, or projected metrics relating to the game, client device 610, network 630, and the data centers. By way of example and not limitation, criteria related to the data centers may include information related to: load levels; temperature and cooling distribution; power or energy usage, which may include the cost of electricity or power distribution (including reactive power usage)”; Justice et al.; 0094)
(“In some embodiments, scoring component 670 scores a subset of the criteria with a degree of weighting based on a business desire. For example, if, based on the criteria, it is determined that the user is a premium subscriber, then certain other criteria (such as cooling or energy-related costs) may be weighted less than criteria such as bandwidth, because it is desired to provide a premium experience to the paying user. Similarly, in some cases, a poorer user experience may be acceptable, because the user is a free user.”; Justice et al.; 0103)
(“In one embodiment, a score card is generated for each of the candidate data centers. The score card may include a single score for the data center or a set of scores for various criteria (such as scores for cost of power, average user experience rating, bandwidth, capacity, or the like).”; Justice et al.; 0108)

Justice et al. as described above does not explicitly teach:
signal strength

However, Yer further teaches a last network connection/minimum signal strength capability which includes:
signal strength
(“Multi-network enabled wireless apparatus configured to search for a network connection, the apparatus comprising: a plurality of wireless interfaces; and computerized logic in data communication with the plurality of interfaces, the logic configured to cause the apparatus to: identify information relating to a previously active network connection; determine a search behavior based on the previously active connection, the search behavior comprising a single-network search mode; and execute the search behavior.”; Yer; claim 1)
(“The apparatus of claim 1, wherein the previously active network is selected from the group consisting of: (i) a last network connection established by the device and used to transfer amount of data in excess of a minimum data transfer size; and (ii) a last network connection established by the device and characterized by a receive signal strength in excess of a minimum signal strength parameter.”; Yer; claim 3)
(where
“minimum signal strength” maps to “signal strength”
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the last network connection/minimum signal strength capability of Yer into Justice et al. By modifying the score processing of Justice et al. to include the last network connection/minimum signal strength capability as taught by the apparatus of Yer, the benefits of efficient resource utilization (Justice et al.; 0020) with improved search time (Yer; Abstract) are achieved.

As to claim 13:
Justice et al. discloses:
	receiving, from the first application, the first request to access the network, wherein the first request includes the first set of one or more criteria; and
 receiving, from the second application, the second request to access the network, wherein the second request includes the second set of one or more criteria. 
(“Criteria related to a game or application may include, by way of example and not limitation, information about game bandwidth requirements, minimum frame rate (for example, Halo may require 30 or more frames-per-second (fps), but a game such as black jack would require much less; therefore, Halo has higher bandwidth requirements); latency characteristics of the game, which may include minimum latency requirements; and historical or projected session times for playing the game, which may also be related to the player. In one embodiment, game criteria may be specified in metadata associated with the game or determined historically from data collected over gaming sessions. Criteria related to the network can include, by way of example and not limitation, standard networking information, such as quality of routes (e.g., packet loss, jitter, available bandwidth, etc.); information about network latency, which may be quantified in milliseconds and may also include input latency (e.g., when a user moves a game character to the right, the number of milliseconds it takes to adjust the player to the right on the user's screen); or routing costs considerations such as peak bandwidth costs as may be determined from the 95/5 model. In one embodiment, latency is based at least in part on real-time determined latency and/or historical data including user feedback, such as a star rating, for example. In one embodiment, some network criteria may be determined by sending a test signal or from the communications between client 610, assignment manager 680, and data center 641 including communication to request a session by the client or to provide other criteria to assignment manager 680. In one embodiment, network criteria may be determined from other users or from past sessions with the user (historical information).”; Justice et al.; 0096)
(“As described previously, assignment manager 680 assigns a client device 610 to a particular data center and server based on criteria representing real-time, historic, or projected metrics relating to the game, client device 610, network 630, and the data centers. By way of example and not limitation, criteria related to the data centers may include information related to: load levels; temperature and cooling distribution; power or energy usage, which may include the cost of electricity or power distribution (including reactive power usage)”; Justice et al.; 0094)
(“In some embodiments, scoring component 670 scores a subset of the criteria with a degree of weighting based on a business desire. For example, if, based on the criteria, it is determined that the user is a premium subscriber, then certain other criteria (such as cooling or energy-related costs) may be weighted less than criteria such as bandwidth, because it is desired to provide a premium experience to the paying user. Similarly, in some cases, a poorer user experience may be acceptable, because the user is a free user.”; Justice et al.; 0103)
(“In one embodiment, a score card is generated for each of the candidate data centers. The score card may include a single score for the data center or a set of scores for various criteria (such as scores for cost of power, average user experience rating, bandwidth, capacity, or the like).”; Justice et al.; 0108)

As to claim 14:
Justice et al. discloses:
	wherein the first application accesses the network using the first one of the plurality of network access links; and wherein the second application accesses the network using the second one of the plurality of network access links at a same time that the first application accesses the network using the first one of the plurality of network access links.
	(“In another example, suppose requests for bids are received from two players in the same approximate location; one of the players wants to play Halo and the other player wants to play blackjack. Each of the available data centers may submit a bid. One of these data centers may bid very high for the Halo player because it is too far away and the user experience would likely be poor. That same data center may provide a lower bid for black jack because the black jack game can tolerate a higher latency, which may occur due to the greater distance of the data center from the black jack player. The user quality for black jack would still be acceptable.”; Justice et al.; 0113)

As to claim 15:
Justice et al. discloses:
sending, to the application, an identification of the one of the plurality of network access links selected based on the comparing.
(“Assignment manager 680 includes a scoring component 670, an allocation component 690, and storage 685. Allocation component 690 allocates a client device 610 to a data center 641 based on the result of an allocation algorithm or similar analysis (such as the score) provided by scoring component 670. In one embodiment, allocation component 690 facilitates establishing a communication session between client device 610 and data center 641, for example, by providing the address of the matched data center and server to the client device 610. In one embodiment, allocation component 690 functions as a broker between client device 610 and data center 641 to set up a session. In some embodiments, allocation component 690 tracks current allocations or receives information about current allocations from data centers and provides the information to scoring component 670 for reallocation.”; Justice et al.; 0099)
(“The operating environment 320 may be provided by an operating system that manages the hardware and provides services to applications running on the game client 310. The operating environment may allocate client resources to different applications as part of game and communication functions.”; Justice et al.; 0044)

As to claim 16:
Justice et al. discloses:
determining a current location of the UE device and determining a current time; and 
predicting the score based on the current location and the current time.
(“Various embodiments of the invention which relate to determining a score associated with a data center may be used as a decision maker for many situation. The situations described above are only examples, and it is contemplated that embodiments can include application of the scores for other purposes. For example, in one embodiment, data center scores are used for providing feedback into a content management system, which may be used for affecting the distribution of content to the scored data centers. Additional examples of applications for the scores include the decision of where to build new data centers and data center management decisions, such as maintenance and upgrades. In another example, the scores may be used for facilitating derailing of a user. In particular, if a user is connecting and the cost for the user, at that time, is too high, then the user may be derailed, such as by offering the user a real time promotion that changes the behavior of the user so that the user does not try to connect at that time. For example, the user may be offered a free movie or a game demo for another game, if they choose to watch or play it right then. The derailment function may be based on calculating a real time value of how much we want the customer right now.”; Justice et al.; 0134)
(“Accordingly, in one embodiment, an allocation algorithm or other analysis of the one or more criteria is used to determine resource-efficient allocation of the client devices to data centers and servers of the data centers. For example, in one embodiment, the algorithm determines a score of the available data centers, and a client device is assigned to a data center and server based on its score. Further, in one embodiment, a bidding process may be utilized wherein the client device is matched to a data center, and/or a server of a data center, based in part on bids received from the data centers. For example, a data center with higher projected availability, cheaper power, and more efficient network-resource usage may provide a higher bid for a particular user; while a data center that is nearly full from servicing other users, located far from the user, in the South in the summer (potentially hotter), may provide a lower bid and thus be less likely to be allocated the user's client device. The client device of the user is thus likely to be connected to a data center in a manner that optimizes efficient usage of resources while still providing a satisfactory experience for the user. Although in some cases the user may not be provided the best experience possible, the user is nevertheless likely to be provided an experience sufficient for the particular session that minimizes costs and balances the resource needs of the system. Embodiments of the invention facilitate achieving a maximum user experience among all users while balancing costs and use of resources to provide those experiences.”; Justice et al.; 0021)
(“In some embodiments, initial scores are determined based on historical observation. For example, after the allocation algorithm pairs a client device with a data center and/or server of the data center, data from the particular session is collected and stored. This historical data then may be used for future decision making by training or refining the allocation algorithm. For example, in one embodiment, each criteria used for scoring may be weighted initially based on historical data, such as an expected cost for supporting the candidate user, or based on historical information from the user or other similar users. Further, in some embodiments, the criteria then may be weighted based on other conditions or considerations. By way of example and not limitation, whether it is particularly hotter at one data center (and thus the cost is expected to be greater), whether it is a holiday (and thus more users are expected), whether it is known that a particular data center (or server of a data center) will be undergoing maintenance, whether the game (or application) is a multi-player game and the locations of the other players are known. For example, for a multi-player game with a player in New York and a player in Seattle, it may be desirable to assign them to a server in Chicago, so that both will experience similar network latency levels.”; Justice et al.; 0107)
(“At a step 730, based on the first and second sets of criteria, a score is determined for each data center. In one embodiment, the score may be determined by a scoring component, such as described in connection to FIG. 6. In one embodiment, scores are determined for each data center and correspond to a potential matching between the data center and the client device. (In other words, the scores are specific to the data center and client device.) In one embodiment, scores are determined for each data center based on the subset of criteria for that data center and the first set of criteria. For example, where the first set of criteria includes information about a game indicating that the game has low tolerance for latency and the user is a premium user, and a subset of criteria for a data center indicates that the data center has poor bandwidth, limited capacity, and is located far from the user, then that particular data center may receive a lower score. In some embodiments, scores for the data centers are determined as described in connection to FIG. 6.”; Justice et al.; 0122)

As to claim 17:
Justice et al. discloses:
	determining the one or more criteria includes determining criteria specified in a quality-of-service agreement or service-level agreement.
	(“The player profile data store 344 may work in conjunction with the connection manager 342 to build and store player information. Part of the player profile may comprise demographic and financial information such as a player's name, address and credit card information or other mechanism for paying for or purchasing games and experiences provided by the game service, as well as a subscription level or tier information; for example, data indicating whether the player is premium subscriber or is a trial user.”; Justice et al.; 0050)
	(“Criteria related to the user can include, by way of example and not limitation, user subscription level (for example, a premium subscribing user vs. a free user or a trial user, or whether the user is a customer of a subscribing service or company); usage history, such as average session time (for example, does this player usually play fifteen minute matches or 7 hour sessions); gaming experience quality, which may vary based on the game or user-provided feedback (including feedback from other users); or geographic location, including location with respect to other users in the same session of a multi-user game or application. Criteria related to a client device 610 may include, by way of example and not limitation, information about the client device such as its operating system and version, hardware specifications or available resources such as processing capability, and network conditions associated with the client device, such as available bandwidth and latency.”; Justice et al.; 0095)

As to claim 20:
Justice et al. discloses:
wherein the request to access the network is a first request, the one or more criteria is a first set of one or more criteria associated with a first function of the application, and the one of the plurality of network access links is a first one of the plurality of network access links, the method further comprising:
determining a second set of one or more criteria associated with a second function of the application, wherein the second set of one or more criteria include throughput, financial cost, latency, or ...;
comparing the score for each of the plurality of network access links with the second set of one or more criteria; and
selecting, based on the comparing, a second one of the plurality of network access links for the second function to use to communicate with the network.
(“Criteria related to a game or application may include, by way of example and not limitation, information about game bandwidth requirements, minimum frame rate (for example, Halo may require 30 or more frames-per-second (fps), but a game such as black jack would require much less; therefore, Halo has higher bandwidth requirements); latency characteristics of the game, which may include minimum latency requirements; and historical or projected session times for playing the game, which may also be related to the player. In one embodiment, game criteria may be specified in metadata associated with the game or determined historically from data collected over gaming sessions. Criteria related to the network can include, by way of example and not limitation, standard networking information, such as quality of routes (e.g., packet loss, jitter, available bandwidth, etc.); information about network latency, which may be quantified in milliseconds and may also include input latency (e.g., when a user moves a game character to the right, the number of milliseconds it takes to adjust the player to the right on the user's screen); or routing costs considerations such as peak bandwidth costs as may be determined from the 95/5 model. In one embodiment, latency is based at least in part on real-time determined latency and/or historical data including user feedback, such as a star rating, for example. In one embodiment, some network criteria may be determined by sending a test signal or from the communications between client 610, assignment manager 680, and data center 641 including communication to request a session by the client or to provide other criteria to assignment manager 680. In one embodiment, network criteria may be determined from other users or from past sessions with the user (historical information).”; Justice et al.; 0096)
(“As described previously, assignment manager 680 assigns a client device 610 to a particular data center and server based on criteria representing real-time, historic, or projected metrics relating to the game, client device 610, network 630, and the data centers. By way of example and not limitation, criteria related to the data centers may include information related to: load levels; temperature and cooling distribution; power or energy usage, which may include the cost of electricity or power distribution (including reactive power usage)”; Justice et al.; 0094)
(“In some embodiments, scoring component 670 scores a subset of the criteria with a degree of weighting based on a business desire. For example, if, based on the criteria, it is determined that the user is a premium subscriber, then certain other criteria (such as cooling or energy-related costs) may be weighted less than criteria such as bandwidth, because it is desired to provide a premium experience to the paying user. Similarly, in some cases, a poorer user experience may be acceptable, because the user is a free user.”; Justice et al.; 0103)
(“In one embodiment, a score card is generated for each of the candidate data centers. The score card may include a single score for the data center or a set of scores for various criteria (such as scores for cost of power, average user experience rating, bandwidth, capacity, or the like).”; Justice et al.; 0108)
(“Various embodiments of the invention which relate to determining a score associated with a data center may be used as a decision maker for many situation. The situations described above are only examples, and it is contemplated that embodiments can include application of the scores for other purposes. For example, in one embodiment, data center scores are used for providing feedback into a content management system, which may be used for affecting the distribution of content to the scored data centers. Additional examples of applications for the scores include the decision of where to build new data centers and data center management decisions, such as maintenance and upgrades. In another example, the scores may be used for facilitating derailing of a user. In particular, if a user is connecting and the cost for the user, at that time, is too high, then the user may be derailed, such as by offering the user a real time promotion that changes the behavior of the user so that the user does not try to connect at that time. For example, the user may be offered a free movie or a game demo for another game, if they choose to watch or play it right then. The derailment function may be based on calculating a real time value of how much we want the customer right now.”; Justice et al.; 0134)
(“In some embodiments, scoring component 670 determines which criteria to use, which may be based on business desires or other criteria. For example, suppose the game which the player desires to play is single-player black jack, which has a high latency tolerance. Using these criteria, scoring component 670 may bias bandwidth criteria of candidate data centers and assign this player's client device to the data center with poor bandwidth (which could be on the other side of the world). (Additionally, based on the game criteria of black jack, the client device could be designated as being a candidate for transfer to another data center during a session, if needed, because of the high latency tolerance of the game.)”); Justice et al.; 0104
      
Justice et al. as described above does not explicitly teach:
signal strength

However, Yer further teaches a last network connection/minimum signal strength capability which includes:
signal strength
(“Multi-network enabled wireless apparatus configured to search for a network connection, the apparatus comprising: a plurality of wireless interfaces; and computerized logic in data communication with the plurality of interfaces, the logic configured to cause the apparatus to: identify information relating to a previously active network connection; determine a search behavior based on the previously active connection, the search behavior comprising a single-network search mode; and execute the search behavior.”; Yer; claim 1)
(“The apparatus of claim 1, wherein the previously active network is selected from the group consisting of: (i) a last network connection established by the device and used to transfer amount of data in excess of a minimum data transfer size; and (ii) a last network connection established by the device and characterized by a receive signal strength in excess of a minimum signal strength parameter.”; Yer; claim 3)
(where
“minimum signal strength” maps to “signal strength”
            
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the last network connection/minimum signal strength capability of Yer into Justice et al. By modifying the score processing of Justice et al. to include the last network connection/minimum signal strength capability as taught by the apparatus of Yer, the benefits of efficient resource utilization (Justice et al.; 0020) with improved search time (Yer; Abstract) are achieved.

Claim(s) 8, 9, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Justice et al. US 20150375113 in view of Yerrabommanahalli et al. US 20130244723 (hereinafter “Yer”) and in further view of Shah et al. US 20140226562.

As to claim 8:
Justice et al. as described above does not explicitly teach:
receiving, from the application, the request to access the network, wherein the request includes the one or more criteria.

However, Shah et al. further teaches a registration/latency capability which includes:
receiving, from the application, the request to access the network, wherein the request includes the one or more criteria.
(“In one method, the client and the network may maintain a common database of information registered by applications, such as an application ID, (e.g., OS process ID), keep-alive timing information, latency, tolerance, etc. In this method, a single bit carried in either a NAS or AS layer message may convey proxy keep-alive signaling. The corresponding proxy may refer to the database in order to regenerate the appropriate keep-alive application server message.”; Shah et al.; 0089)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the registration/latency capability of Shah into Justice et al. By modifying the request processing of Justice et al. to include the registration/latency as taught by the processing of Shah et al., the benefits of improved efficiency (Shah et al.; 0062) are achieved.

As to claim 9:
Justice et al. as described above does not explicitly teach:
wherein the UE device includes an operating system, wherein receiving the request to access the network includes:
receiving the request in the operating system from the application, wherein the request includes the one or more criteria.

However, Shah et al. further teaches an operating system capability which includes:
wherein the UE device includes an operating system, wherein receiving the request to access the network includes:
receiving the request in the operating system from the application, wherein the request includes the one or more criteria.
	(“When an application configures itself, it may request or negotiate with the operating system on the WTRU for the signaling rate of the keep-alive messaging, tolerable latency for message communication and application priority handling. To ensure that the application is operating properly, the client proxy in the operating system may receive the incoming keep-alive messages that may be generated by the application and generate a single AS and/or NAS layer signaling messages at the most frequently transmitted keep-alive message rate, thus reducing the effective number of transmitted messages across the air interface. The specific keep-alive data message format may be captured during the application registration process with the operating system. The client proxy may translate the specific keep-alive message formats for all applications into an AS and/or NAS layer signaling message that may be translated by the network proxy back to the specific application layer format. As an illustration of this concept, FIG. 4 shows an example of proxy operation for supporting specific message formatting.”; Shah et al.; 0075)   
	      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the operating system capability of Shah into Justice et al. By modifying the processing of Justice et al. to include the operating system as taught by the processing of Shah et al., the benefits of improved efficiency (Shah et al.; 0062) are achieved.

As to claim 18:
Justice et al. as described above does not explicitly teach:
receiving, from the application, the request to access the network, wherein the request includes the one or more criteria.

However, Shah et al. further teaches a registration/latency capability which includes:
receiving, from the application, the request to access the network, wherein the request includes the one or more criteria.
(“In one method, the client and the network may maintain a common database of information registered by applications, such as an application ID, (e.g., OS process ID), keep-alive timing information, latency, tolerance, etc. In this method, a single bit carried in either a NAS or AS layer message may convey proxy keep-alive signaling. The corresponding proxy may refer to the database in order to regenerate the appropriate keep-alive application server message.”; Shah et al.; 0089)
      
	      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the registration/latency capability of Shah into Justice et al. By modifying the request processing of Justice et al. to include the registration/latency as taught by the processing of Shah et al., the benefits of improved efficiency (Shah et al.; 0062) are achieved.

As to claim 19:
Justice et al. as described above does not explicitly teach:
wherein the UE device includes an operating system, wherein receiving the request to access the network includes:
receiving the request in the operating system from the application, wherein the request includes the one or more criteria.

However, Shah et al. further teaches an operating system capability which includes:
wherein the UE device includes an operating system, wherein receiving the request to access the network includes:
receiving the request in the operating system from the application, wherein the request includes the one or more criteria.
	(“When an application configures itself, it may request or negotiate with the operating system on the WTRU for the signaling rate of the keep-alive messaging, tolerable latency for message communication and application priority handling. To ensure that the application is operating properly, the client proxy in the operating system may receive the incoming keep-alive messages that may be generated by the application and generate a single AS and/or NAS layer signaling messages at the most frequently transmitted keep-alive message rate, thus reducing the effective number of transmitted messages across the air interface. The specific keep-alive data message format may be captured during the application registration process with the operating system. The client proxy may translate the specific keep-alive message formats for all applications into an AS and/or NAS layer signaling message that may be translated by the network proxy back to the specific application layer format. As an illustration of this concept, FIG. 4 shows an example of proxy operation for supporting specific message formatting.”; Shah et al.; 0075)   
	      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the operating system capability of Shah into Justice et al. By modifying the processing of Justice et al. to include the operating system as taught by the processing of Shah et al., the benefits of improved efficiency (Shah et al.; 0062) are achieved.

Conclusion
      The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20220007438 – teaches a grading manager associated with RSSI (see para. 0054).
US 20140080539 – teaches performing a network quality score associated with RSSI (see para. 0081).
US 20180152848 – teaches selecting a wireless link based on a score (see para. 0075).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037. The examiner can normally be reached M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL K. PHILLIPS
Examiner
Art Unit 2464



/MICHAEL K PHILLIPS/Examiner, Art Unit 2464